DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 line 6 contains a typographical error in reciting “horizonal” instead of horizontal.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,883,376 to Hilpert et al. (“Hilpert”).
Regarding claim 24, Hilpert discloses a building system, comprising an external structural frame including a plurality of vertical columns 10a-10d and a plurality of horizontal frame beams 12a-12c, wherein the plurality of vertical columns includes a first end column 10a, a second end column 10b, a third column 10c, and a fourth column 10d, and wherein the plurality of horizontal frame beams include a first frame beam 12a that extends in a transverse direction and that joins the first end column 10a to the second end column 10b, a second frame beam 12b that extends in a longitudinal direction perpendicular to the first frame beam 12a and that joins the third .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-11, 14, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilpert in view of U.S. Publication No. 2013/0067832 to Collins et al. (“Collins”) and U.S. Patent No. 6,807,790 to Strickland et al. (“Strickland”).
Regarding claim 1, Hilpert discloses a building system, comprising: an external structural frame including a plurality of vertical columns 10 and a plurality of horizontal frame beams, 
Hilpert does not disclose that a first track that extends along a first longitudinal edge of a first floor-ceiling panel of the plurality of floor-ceiling panels, wherein the first track is attached to a floor side of the first floor-ceiling panel and is configured to slidably receive a first floor-to-ceiling window panel that is inserted into the first track; a second track that extends along the first longitudinal edge of the first floor-ceiling panel, wherein the second track is attached to a ceiling side of the first floor-ceiling panel and is configured to slidably receive a second floor-to-ceiling window panel that is inserted into the second track; a water impermeable member that 
Collins in Figs. 36A-36B di9scloses a first floor-ceiling panel 450 that includes a first track 741 that extends along the first floor-ceiling panel, wherein the track is attached to a floor side of the first floor-ceiling panel and is configured to slidably receive a floor-to-ceiling-window panel 640; a second track 742 that extends along the first floor-ceiling panel, wherein the second track is attached to a ceiling side of the first floor-ceiling panel and is configured to slidably receive a second floor-to-ceiling window panel 640 that is inserted into the second track. Collins in Figs. 35A-35C also discloses that a first track 738 can be designed as a channel to slidably receive a panel that is inserted into the first track. Furthermore, Collins discloses that the exterior window walls can including a sliding component to create an opening to an outside space such as a balcony (par 0075). 
Strickland et al. discloses a water impermeable member 10, 20 that encloses the first longitudinal edge of the first floor-ceiling panel, wherein the water impermeable member includes an upper flange 12 that extends at least partially under the first track and a lower flange 13 that extends at least partially under the second track to facilitate distribution of load (col 2, ln 4-8).
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. The combination of the first and second tracks slidably receiving a floor-to-ceiling window panel inserted into it would have also yielded the predictable result of being able to open the walls to the outdoors. It would have been obvious to place the first and second tracks to extend along a first longitudinal edge of the first floor-ceiling panel because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Lastly, the combination to include such a water impermeable member would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed of being able to facilitate an even distribution of load, since the elements perform as expected and thus the results would be expected.
Regarding claim 6, Hilpert in view of Collins and Strickland discloses that the water impermeable member comprises: a c-channel that includes the upper flange and the lower flange, wherein the upper flange extends fully under the first track, but does not disclose that the c-channel is composite. It would have been obvious to one having ordinary skill in the art at the time of invention to use a composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 7, Hilpert in view of Collins and Strickland discloses that the upper flange includes a lip (Strickland 21) adjacent to an interior side of the first track, and wherein the lower flange includes a ledge (Strickland 22) adjacent to an exterior side of the second track.
Regarding claim 9, Hilpert in view of Collins and Strickland does not disclose that the plurality of floor-ceiling panels include at least one middle floor-ceiling panel having first and second longitudinal edges connected to adjacent floor-ceiling panels, and wherein the middle floor-ceiling panel is unsupported by a beam of the external structural frame along both the first and second longitudinal edges of the middle floor-ceiling panel.  It has been held that a mere duplication of parts, such as the duplication of the floor-ceiling panel to have a middle floor-ceiling panel, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).
Regarding claim 10, Hilpert in view of Collins and Strickland discloses that the diaphragm includes a diaphragm edge opposite the first longitudinal edge of the first floor-ceiling panel, but 
Regarding claim 11, Hilpert in view of Collins and Strickland does not expressly disclose that each of the plurality of diaphragm beams is fire-rated. However, Hilpert in paragraph 049 discloses that beams can be wrapped in a fire retardant material to improve fire rating. Paragraph 083 also generally discloses that individual elements of the invention can be modified to comply with a variety of building codes such as fire codes. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the diaphragm beam to have a fire rated component as taught by paragraphs 049 and 083 of Amato to provide the predictable result of improving fire rating or complying with a given fire code.
Regarding claim 14, Hilpert in view of Collins and Strickland discloses that the plurality of diaphragm beams further includes a second diaphragm beam 40c parallel to the first diaphragm beam 40a and having a first end coupled to the third column 10c and a second end coupled to the fourth column 10d.
Regarding claim 15, Hilpert in view of Collins and Strickland discloses that the plurality of diaphragm beams includes at least a third diaphragm beam 39 in addition to the first diaphragm beam 40a and the second diaphragm beam 40c and that are spaced apart from each other and are each parallel to the first frame beam 12a of the external structural frame, the first floor-ceiling panel is positioned between the first diaphragm beam 40a and the second diaphragm 
Regarding claim 25, Hilpert does not disclose that a first track that extends along a first longitudinal edge of a first floor-ceiling panel of the plurality of floor-ceiling panels, wherein the first track is attached to a floor side of the first floor-ceiling panel and is configured to slidably receive a first floor-to-ceiling window panel that is inserted into the first track; a second track that extends along the first longitudinal edge of the first floor-ceiling panel, wherein the second track is attached to a ceiling side of the first floor-ceiling panel and is configured to slidably receive a second floor-to-ceiling window panel that is inserted into the second track; a water impermeable member that encloses the first longitudinal edge of the first floor-ceiling panel, wherein the water impermeable member includes an upper flange that extends at least partially under the first track and a lower flange that extends at least partially under the second track and wherein the upper flange includes a lip adjacent to an interior side of the first track, and wherein the lower flange includes a ledge adjacent to an exterior side of the second track.
Collins in Figs. 36A-36B di9scloses a first floor-ceiling panel 450 that includes a first track 741 that extends along the first floor-ceiling panel, wherein the track is attached to a floor side of the first floor-ceiling panel and is configured to slidably receive a floor-to-ceiling-window 
Strickland et al. discloses a water impermeable member 10, 20 that encloses the first longitudinal edge of the first floor-ceiling panel, wherein the water impermeable member includes an upper flange 12 that extends at least partially under the first track and a lower flange 13 that extends at least partially under the second track to facilitate distribution of load (col 2, ln 4-8) and wherein the upper flange 12 includes a lip 21 adjacent to an interior side of the first track, and wherein the lower flange 13 includes a ledge 22 adjacent to an exterior side of the second track.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. The combination of the first and second tracks slidably receiving a floor-to-ceiling window panel inserted into it would have also yielded the predictable result of being able to open the walls to the outdoors. It would have been obvious to place the first and second tracks to extend along a first longitudinal edge of the first floor-ceiling panel because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Lastly, the combination to include such a water impermeable member would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed of being able to facilitate an even distribution of load, since the elements perform as expected and thus the results would be expected.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilpert in view of Collins and Strickland as applied in claim 1 above and further in view of WO 2006/091864 to Bowman (“Bowman”).
Regarding claim 2, Hilpert in view of Collins and Strickland discloses that each of the plurality of floor-ceiling panels is a pre-assembled panel comprising: opposite longitudinal edges that extend along the longitudinal direction opposite lateral edges that extend along the transverse direction and a plurality of joists (par 045), but does not disclose that the plurality of joists extend in the longitudinal direction in a spaced arrangement between the opposite longitudinal edges.
Bowman discloses a pre-assembled floor panel wherein a plurality of joists 94, 96 extend in a longitudinal direction in a spaced arrangement between opposite longitudinal edges to improve structural integrity.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hilpert’s floor-ceiling panels to have the joists run along the longitudinal direction as taught by Bowman to provide the predictable result of improving structural integrity of the floor-ceiling panel.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilpert in view of Collins and Strickland as applied to claim 1 above and further in view of U.S. Publication No. 2016/0258160 to Radhouane et al. (“Radhouane”).
Regarding claims 12 and 13, Hilpert in view of Collins and Strickland does not disclose that each of the plurality of diaphragm beams is filled with a mineral-based material of concrete and includes at least one internal metal re-enforcing member.  
Radhouane discloses that beams can be constructed as hollow shell 124 filled with a reinforced mineral-based material (concrete, 144) and includes at least one internal metal re-
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hilpert to have the diaphragm beam filled with reinforced concrete as taught by Radhouane to provide the predictable result of facilitating translation of forces while maintaining structural integrity and having improved ductility, stiffness, and strength.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-7, 10-15, and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejoinder for claims 17-23 have been considered but are moot because the application is currently not in condition for allowance.

Allowable Subject Matter
Claims 3, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art alone or in obvious combination absent impermissible hindsight discloses applicant’s invention of a building system wherein the floor-ceiling panels are unsupported by the external structural frame along a longitudinal edge. Hilpert teaches away from such a modification because Hilpert expressly discloses that its floor slabs are “supported on two edges by major beams and on the remaining two edges by the minor beams.” In the instant case, the major beams of Hilpert are interpreted as the forming the external structural frame and thus support the floor-ceiling panel on both longitudinal edges.

Annotated Fig. 1 of Hilpert



    PNG
    media_image1.png
    687
    744
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633